 In the Matter Of SNELL MILLING COMPANYandDISTRICT 50, UNITEDMINEWORKERS OF AMERICACase No. 1O-R-1223.-Decided July 14, 1944Mr. MarvinC. Atherton,of Nashville,Tenn.,for the Company.Messrs.J.B. CoopeandH. E. SmithofNashville,Tenn., forDistrict 50.Mr. W. I. Smith,ofKnoxville,Tenn., forthe C. I. O.Mr. G. D.Weiny,of Keokuk, Iowa, for theA. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by District 50, UnitedMine Workers of America, herein called District 50, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Snell Milling Company,Nashville, Tennessee, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Arthur C. Joy, TrialExaminer.Said hearing was held at Nashville, Tennessee,on June 24,1944.At the commencement of the hearing the Trial Examinergranted motions of United Gas, Coke & Chemical Workers of America,C. I. 0., herein called the C. I. O. and American Federation of GrainProcessors,A. F. of L., herein called the A. F. of L.,to intervene.TheCompany, District 50, the C. I. 0., and the A. F. of L. appeared at,and participated in, the hearing, and all parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.57 N. L. R. B. No. 56.301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDING OF FACTI.THE BUSINESS OF THE COMPANYSnell Milling Company is a Tennessee corporation engaged in theblending of flour and the manufacture of feeds at Nashville, Ten-nessee.It is a wholly owned subsidiary of Ballard & Ballard Com-pany, herein called Ballard.The Company's annual, purchases offlour and feed ingredients amount in value to approximately $1,000,000annually, 90 to 95 percent of which is shipped to it from points out-side the State of Tennessee.The Company's annual sales of productsexceeds $3,000,000 annually, about 90 percent of which is shipped topoints outside the State of Tennessee.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict °50, United Mine Workers of America, is a labor organiza-tion, admitting to membership employees of the Company.United Gas, Coke & Chemical Workers of America is a labor organ-ization affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.American Federation of Grain Processors is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 15, 1944; District 50 requested the Company torecognize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request until suchtime as District 50 is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that District 50, and the C. I. O.each represents a substantial number of employees in the unit herein-after found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The Field Examiner reported that District50 and theC. I. O. each presented 72 memher-ship application cards.There are approximately104 employees in the appropriate unit.The A. F. of L. did not presentany evidence of representation and stated at the hearingthat it didnot represent any employees involved herein. SNELLMILLING COMPANYIV.THE APPROPRIATE UNIT303As stated hereinabove,the Company is a wholly owned subsidiaryof Ballard.Ballard operates plants at Louisville,Birmingham, Or-lando, Florida, and Savannah.The A.F. of L.has a contract cover-ing the employees at the Louisville plant of Ballard.District 50 andthe C. I. O. urge that all employees at the Nashville plant of the Com-pany constitute a separate appropriate bargaining unit.The A. F. ofL. contends that all employees of the Company and employees of theenumerated plants of Ballard constitute,together,a single appropriateunit.The Companytook no definite position with respect to thescope of the unit.Although,as stated above, the A. F. of L. represents the employeesat the Louisville plant of Ballard,it does not now claim to representany employees of the Company or at the other three plants of Ballard,nor does it appear that employees at the plants of Ballard,other thanthe Louisville plant,have been organized by any labor organization.A substantial number of employees at the Nashville plant of the Com-pany have designated either District 50 orthe C.I.O. as their collec-tive bargaining representative.Evidence introduced at'the hearingindicates that the employees at the Nashville plant of the Companyconstitute a well-defined holpogeneous group.Accordingly, we findthat a unit limited to the employees of the Company at Nashville isappropriate at this time.The parties are in agreement that all employees at the Nashvilleplant of the Company, excluding clerical employees,general office em-ployees, shipping and receiving clerks, watchmen,foremen, and super-visory employees constitute an appropriate unit.The only disagree-ment with respect to the unit concerns the office porter.The labororganizations would include him in the unit,while the Company wouldexclude him.Although the porter spends all his time working in the variousoffices,he performs work dissimilar to that of the office employees.Wefind that his duties are more closely allied to those of the productionand maintenance employees. 'Accordingly,we shall include him inthe unit.We find that all employees at the Nashville plant of the Company,including the porter,but excluding clerical employees,general officeemployees,shippingand receiving clerks,watchmen, foremen, andany other supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees,or effectively recommend such action,constitute a unit ap-propriate for the purposes of collective bargaining,within the mean-ing of Section 9 (b) of the Act. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.As stated in footnote1, supra,the A. F. of L expressly disclaimedany interest among the employees at the Nashville plant of the Coin-pany.Accordingly, we shall not accord it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Snell MillingCompany, Nashville, Tennessee, an erection by secret ballot shall beconducted as early as, possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Sections 10 and 119 of said Rules and Regulations among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of this election, to deter-mine whether they desire to be represented by District 50, UnitedMine Workers of America, or by United Gas, Coke & Chemical Work-ers of America, C. I. 0., for the purposes of collective bargaining, orby neither.